Mr. Presiding Justice Smith delivered the opinion of the court. The defendants requested the trial court to give to the jury the following instruction: “The jury are instructed that if they believe from the evidence that the defendant Cazier did not himself restrain the plaintiff or deprive him of his liberty and that the said Cazier’s acts in connection with the said alleged false imprisonment consisted of making a statement of alleged facts to the officer, Newman, and subsequently signing a complaint at the police station, and that said Officer Newman acted on his own volition and responsibility in making the said alleged arrest, then the alleged false imprisonment, if any occurred, was not committed by the defendants, or either of them, and the jury should find the defendants not guilty.” The instruction was refused. The testimony of Levin is to the effect that he was locked up and detained in the private office of the defendants by Cazier on Saturday and again on Monday. This is denied by the evidence offered in behalf of the defendants. It was a material issue in the case whether Cazier, himself, had restrained or deprived Levin of his liberty, or whether, on the other hand, Cazier simply told Officer Newman the facts and the officer, on his own volition and initiative, arrested Levin. The defendants had a right to have this controverted question of fact submitted to the jury under proper instructions. In our opinion the court should have given this instruction in its charge to the jury, and that it was material error to refuse or omit to charge the jury as requested. The defendants also requested the court to give to the jury the following instruction: “9. The jury are instructed that it is their province to determine from the evidence whether the alleged arrest in this case was made at the office of the defendants or whether the plaintiff accompanied the officer, Newman, to the police station wholly of his own will and volition, and whether the alleged arrest, if made, was made at the office of the defendants or at the police station after the complaint was signed by the defendant Cazier.” The instruction was refused. This instruction, while subject to criticism, covered a material issue in the case under the evidence and in substance should have been given. Beqnested instruction No. 16 should also have been given. For the errors indicated the judgment is reversed and the cause is remanded for a new trial. Reversed and remanded.